DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120 and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/747,147, 62/827,112, and PCT/IB2019/058207, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. While the prior-filed applications disclose machine learning and object detection, they do not disclose calculating an illumination condition, selecting a machine learning process based on the illumination condition, and processing the image by the selected machine learning process.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/10/2020 and 07/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 8-9 recite “a machine learning processes” which Examiner suggests amending to “a plurality of machine learning processes”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 1-2 recite “an inverted triangular” which Examiner suggests amending to “an inverted triangle”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Lines 1-2 recite “an inverted triangular” which Examiner suggests amending to “an inverted triangle”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 2 recites “night flavor machine learning process and a day flavor machine learning process” which Examiner suggests amending to “night machine learning process and a day machine learning process”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Lines 6-7 recite “a machine learning processes” which Examiner suggests amending to “a plurality of machine learning processes”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 1 recites “at least one units that are” and Lines 7-8 recite “a machine learning processes” which Examiner suggests amending to “at least one unit that is” and “a plurality of machine learning processes”, respectively.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "extends substantially along an entire width" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is considered to be extending substantially along an entire width, whether it is extending halfway along the entire width or only extending completely along the entire width.  Examiner suggests amending the limitation to “extends along an entire width” and has interpreted the limitation as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2018/0240194) in view of Hsieh et al. (Recognising daytime and nighttime driving images using Bayes classifier).
With regards to claim 1, Dong et al. discloses a method for image processing at different illumination conditions, the method comprises: 
acquiring an image of an environment of a vehicle (Para. 0026 lines 1-6, 0033 lines 9-12, “frames/images” “external environment”); 
calculating an illumination condition indicator based on values of a set of pixels (Para. 0033 lines 1-12, 0048 lines 1-13, 0049 lines 1-9, “time of day” “illumination information” “analyzing the frames/images”); 
selecting a selected machine learning process, out of a machine learning processes, based on the illumination condition indicator; wherein different machine learning processes are trained to different illumination conditions (Para. 0037 lines 1-9, 0047 lines 1-6 and 9-20, 0048 lines 1-13, 0052 lines 1-18, “illumination specific model” “object detector” “trained”); and 
processing the image by the selected machine learning process to provide processing results (Para. 0037 lines 1-9, 0056 lines 4-10, “object detector” “target object”).

However, Hsieh et al. discloses the technique of calculating an illumination condition indicator (time of day) based on a selected set of pixels located within a region of interest that is located at an upper part of the image (3 Candidate daytime sky regions detection: Para. 1 lines 1-4, 5 Feature values recognition: Para. 1 lines 1-7, Fig. 5, Fig. 7, “region above the horizontal position”).  There are a finite number of ways to calculate an illumination condition (or the time of day) based on a set of pixels, by analyzing the image as a whole or by analyzing a selected set of pixels in an image.  Dong et al. discloses calculating an illumination condition indicator based on values of a set of pixels, and the technique as taught by Hsieh et al. is just one of a finite number of ways to calculate the illumination condition indicator based on values of a set of pixels, by using a set of pixels located within a region of interest that is located at an upper part of the image.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and include the technique of calculating an illumination condition indicator (time of day) based on a selected set of pixels located within a region of interest that is located at an upper part of the image as taught by Hsieh et al. into the method of Dong et al. since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of calculating an illumination condition indicator based on values of a set of pixels.
With regards to claim 2, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1.
The combination of Dong et al. and Hsieh et al. does not explicitly teach wherein the set of pixels is formed by less than one percent of overall pixels of the image.
See Para. 00807 of Applicant’s Specification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of where the set of pixels is formed by less than one percent of overall pixels of the image into the method of the combination of Dong et al. and Hsieh et al. as the set of pixels would still be used to calculate the illumination condition indicator.
With regards to claim 3, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1.
The combination of Dong et al. and Hsieh et al. does not explicitly teach wherein the region of interest is an inverted triangular. 
However, the combination of Dong et al. and Hsieh et al. discloses the claimed invention except wherein the region of interest is an inverted triangular.  It would have been an obvious matter of design choice to determine the region of interest as an inverted triangular since Applicant has not disclosed that the region of interest being an inverted triangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape or size (see Para. 00808 of Applicant’s Specification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of where region of interest is 
With regards to claim 4, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1. 
The combination of Dong et al. and Hsieh et al. does not explicitly teach wherein the region of interest is an inverted trapezoid.
However, the combination of Dong et al. and Hsieh et al. discloses the claimed invention except wherein the region of interest is an inverted trapezoid.  It would have been an obvious matter of design choice to determine the region of interest as an inverted trapezoid since Applicant has not disclosed that the region of interest being an inverted trapezoid solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape or size (see Para. 00808 of Applicant’s Specification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of where the region of interest is an inverted trapezoid into the method of the combination of Dong et al. and Hsieh et al. as the set of pixels in the region of interest located at an upper part of the image are still used to calculate the illumination condition indicator.
With regards to claim 5, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1.
The combination of Dong et al. and Hsieh et al. does not explicitly teach wherein the region of interest is an inverted triangular or an inverted trapezoid having an upper base that extends substantially along an entire width of the image.
However, the combination of Dong et al. and Hsieh et al. discloses the claimed invention except wherein the region of interest is an inverted triangular or an inverted see Para. 00808 of Applicant’s Specification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of where the region of interest is an inverted triangular or an inverted trapezoid having an upper base that extends substantially along an entire width of the image into the method of the combination of Dong et al. and Hsieh et al. as the set of pixels in the region of interest located at an upper part of the image are still used to calculate the illumination condition indicator.
With regards to claim 6, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, comprising receiving or generating a rough estimate of a location of a sky and determining the region of interest to fall within the rough estimate of the location of the sky (Hsieh et al.: 3 Candidate daytime sky regions detection: Para. 1 lines 1-4, 5 Feature values recognition: Para. 1 lines 1-7, Fig. 5, Fig. 7, “sky regions”).
With regards to claim 7, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein locations of the set of pixels are predefined (Hsieh et al.: 3 Candidate daytime sky regions detection: Para. 1 lines 1-4, 5 Feature values recognition: Para. 1 lines 1-3, Fig. 7, where the locations are predefined to be in the sky region
With regards to claim 8, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the selecting of the set of pixels, the calculating of the illumination condition indicator and the selecting of the selected machine learning process are executed in real time (Dong et al.: Para. 0039 lines 1-5, “real time”).
With regards to claim 9, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the machine learning processes are a night flavor machine learning process and a day flavor machine learning process (Dong et al.: Para. 0037 lines 1-9, 0047 lines 1-6 and 9-20, 0048 lines 1-13, 0052 lines 1-18, “morning” “night”).
With regards to claim 10, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the set of pixels are a grid of spaced apart pixels (Dong et al.: Para. 0033 lines 1-12, Hsieh et al.: Fig. 7, where the image necessarily includes a grid of spaced apart pixels and a region of the image would still necessarily include a grid of spaced apart pixels).
With regards to claim 11, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the machine learning processes are trained to understand the environment of the vehicle (Dong et al.: Para. 0037 lines 1-9, 0047 lines 1-6 and 9-20, 0048 lines 1-13, 0052 lines 1-18, “trained”).
With regards to claim 12, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the processing comprises object detection (Dong et al.: Para. 0037 lines 1-9, 0056 lines 4-10, “object detector” “target object”).
With regards to claim 13, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the processing comprises lane detection (Dong et al.: Para. 0028 lines 1-17, “target object” “road markings”
With regards to claim 14, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the processing comprises sign recognition (Dong et al.: Para. 0043 lines 1-7, “target object” “traffic sign”).
With regards to claim 15, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1, wherein the processing comprises prediction of future movements of objects within the environment (Dong et al.: Para. 0040 lines 2-7, “future area” “target object likely to be detected”).
With regards to claim 16, the combination of Dong et al. and Hsieh et al. discloses the method according to claim 1.
The combination of Dong et al. and Hsieh et al. does not explicitly teach wherein the processing comprises performing at least partial autonomous driving.
However, Hsieh et al. further teaches the concept of calculating the illumination condition indicator and using the results in performing at least partial autonomous driving in order to allow for performing more actions with the determined data (7 Conclusions: Para. 4 lines 1-7, “intelligent vehicle recognition systems”, see also Dong et al.: Para. 0056 lines 17-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the concept of using results from calculating the illumination condition indicator in performing at least partial autonomous driving as further taught by Hsieh et al. into the method of the combination of Dong et al. and Hsieh et al.  The motivation for this would be to allow for performing a variety of actions with the calculated illumination condition indicator.
With regards to claim 17, it recites claim 1 as a non-transitory computer readable medium that stores instructions to perform the functions.  Dong et al. discloses the non-transitory computer readable medium (Para. 0019 lines 1-6, 0021 lines 1-10, “computer readable medium”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 17.
With regards to claim 18, it recites the functions of the method of claim 1 as a device comprising at least one unit that is configured to perform the method.  Dong et al. discloses the device comprising a processor to perform the method (Para. 0018 lines 1-5, “processor”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662